Citation Nr: 1106211	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-14 813	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Eastern Maine Medical Center on October 10, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the Veteran's 
claim of entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Eastern Maine Medical Center on 
October 10, 2008.  The Veteran testified before the Board in May 
2010.


FINDINGS OF FACT

1.  In February 2011, prior to promulgation of a decision, the 
Board received notice that the Veteran died on January [redacted], 2011. 

2.  At the time of his death, the Veteran had a claim for 
entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Eastern Maine Medical Center on October 10, 
2008, pending before the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in January 2011.  At the time of 
his death, the Veteran had a claim for entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Eastern Maine Medical Center on October 10, 2008, pending before 
the Board.  However, as a matter of law, Veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. 
Brown, 7 Vet. App. 42 (1994). 

As the Veteran's claim has been rendered moot by his death, it is 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010). 

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
a request must be filed not later than one year after the date of 
the Veteran's death.  Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2009) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in the new provision, a person eligible for substitution 
includes a living person who would be eligible to receive accrued 
benefits due to the claimant under 38 U.S.C.A. § 5121(a).  In the 
future, VA will issue regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the RO from 
which the claim originated.


ORDER

The appeal is dismissed due to the Veteran's death.



		
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


